EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1)	In claim 7, line 12:  The phrase --such that the external surface of the loop abuts an internal surface of the top panel-- has been inserted after the term “panel”.
2)	In claim 7, line 14:  The phrase --such that the external surface of the loop abuts an internal surface of the bottom panel-- has been inserted after the term “panel”.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to 

teach or suggest the use of an inflatable air mattress comprising the particular structural configuration and cooperation between the top (or first) and bottom (or second) panels; the one or more side panels; the valve; and the loop and the first, second and third attachment strips of the internal support structure as explicitly recited in independent claims 1, 7 and 11.  With further respect to claim 7, the last full paragraph on page 10 of Applicant’s amendment states that independent claims 1 and 7 have been amended in the same manner; however, two structural limitations added to independent claim 1 were inadvertently not incorporated into independent claim 7 and accordingly these limitations have been added to claim 7 as indicated above in the examiner’s amendment.  Since the objections to the specification and claims as indicated in the previous Office action dated June 29, 2021 have also been fully overcome, and a thorough review of the cited prior art documents as well as an updated prior art search did not yield any other references pertinent to all of the limitations presently recited in Applicant’s claims, it is considered that the application is currently in full and proper condition for allowance.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT G SANTOS/Primary Examiner, Art Unit 3673